Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on October 1, 2019 and September 10, 2019 are being considered by the Examiner. 
Drawing
The drawing filed on September 10, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 7-14 rejected under 35 U.S.C. 102 (a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Surauer et al. (U.S. Patent No. 5,042,752, hereon Surauer). 
In reference to claim 1: Surauer discloses a method for determining an inclination of an adjustable component of an elastic body (such as a goods processing apparatus) further including a controller (see Surauer, Fig. 3, controller 301) and an inclination sensor (sensor 201), the 5method comprising: 
Providing the inclination sensor on the adjustable component, the adjustable component being rotatable about an x-axis (roll axis) of a Cartesian coordinate system (see Surauer, column 6, lines 24-55), wherein the inclination sensor includes respective transducers (see Fig. 1b, sensors, 109, 110 and 111) at least in a direction of a y-axis (pitch axis) and a z-axis (yaw axis);  
G10enerating, using the inclination sensor, respective digital measured values for each of the y-axis and the z-axis, and providing the generated digital measured values to the controller (see Surauer, column 7, lines 1-21); 
Processing, by the controller, the two digital measured values to derive a valid measured value for the inclination of the component based on the two digitals 15measured values (see Surauer, column 31, line 57 to column 32, line 53), and 
storing, in a memory of the goods processing apparatus, the derived measured value for the inclination of the component (see Surauer, Table 1 and Table 2 are maintained in a memory). 
With regard to claim 7: Surauer does not explicitly discloses reproducibility of the inclination based on the computed values after correction; however, reproducibility of the corrected values would be considered a design or simulation choice more than anything else. An ordinary skill in the art knowing all the variables and correction carried out in Surauer would have done some form of replication in the field or for teaching purpose.  
With regard to claim 8: Surauer further discloses that the valid measured values for the inclination of the component into degrees of the angle of inclination (see Surauer, Fig. 1C, specified in degrees from the frame of reference).   
With regard to claim 9: Surauer further discloses that the inclination computation is based on a stored look up table stored in a non-volatile memory of the goods processing apparatus (see Surauer, Table 1 and Table 2 correspond to Figs. 5 and 6 respectively and as noted these values are stored in memory for the purposes of finding an optimum phase angle). 
With regard to claim 10: Surauer further disclose that generating the respective digital measured values (values corresponding to individual axis) comprising converting, by the controller, an effect of gravitational acceleration on each of the respective transducers or sensors into degrees of an angle of inclination (see Surauer, column 6, lines 49-55). 
With regard to claims 11 and 12: Surauer further discloses that the gravitational effect is taken under consideration, even though Surauer does not explicitly discloses that the average value is computed in considering the gravitational effect, Surauer takes the average orientation accuracy with respect to a first transverse vehicle axis x, which suggests that the gravitation effect would have been taken under consideration doing so (see Surauer, Fig. 4A and 7B, and column 31, lines 20-35).
In reference to claims 13 and 14: see claim 1 above.  
Claim Objection
Surauer does not explicitly talks about the ideas noted in claims 2-6 of the instant application and does not seem to suggest anything similar to comparing the two-axis orientation for accuracy of measurements. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikuta (U.S. Patent No. 7,383,637) discloses inclination sensor for detecting an inclination of a vehicle body in both lateral and longitudinal directions.  
Breed (U.S. Patent No. 8,060,282) discloses vehicle component control method and system based on vehicle stability. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857